The opinion of the court was delivered, May 17th 1873, by
Williams, J.
The petition in this case defines with reasonable certainty the points of beginning arid ending of the proposed road; and in laying it out the viewers complied substantially, if not literally, with the petition and order of view. The petition prays for a road “ to begin in the Germantown and Perkiomen turnpike road, at a point where the public road leading from the Flourtown and Norristown road intersects the said turnpike road, and to end in the Wissahickon road, at a point between the corner of lands of Samuel W. Paul and Peter Streeper, and the angle or curve in the said last-named road, opposite the dwelling-house of the said Peter Streeper.” The viewers laid out a road “ beginning at a point in the middle of the Germantown and Perkiomen turnpike *129road, where the same is intersected by the middle line of the road leading from the Flourtown and Norristown road,” and ending at the point designated in the petition. There is no substantial variance in the point of beginning as described in the petition and the report of the viewers. Even if the point of intersection is, as the learned judge of the Court of Quarter Sessions suggested, the outside and not the middle line of the turnpike road, the variance is immaterial — De minimis non curat lex. All that the law requires is reasonable certainty in defining the points where the road shall begin and end, and that the road as laid out by the viewers shall begin and end substantially at the points designated in' the petition. But, if mathematical exactness were required, it is by no means certain that there is any variance in the point of beginning. The viewers in laying out a road do not fix its width; nor run and mark the outside lines of the road on the ground. They run and mark but one line — the centre line of the road. The point of intersection of two roads, as laid out and marked on the ground by the viewers, is then the point where the middle or centre lines of the two roads intersect — the very point at which the viewers in this case commenced. But if this be not so, it is wholly immaterial whether they commenced at the intersection of the outside or the middle line of the turnpike and public road.
Order setting aside the report for informality is reversed; the report is reinstated, and a procedendo awarded.